Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 and 15-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The amendment filed on 11/24/2021 has been entered. The 112(b) rejections were overcome by amendment and the rejections are withdrawn.  The nonstatutory double patenting rejection over copending application 16/304,957 is the last remaining rejection and as the copending application was filed after the instant application, the nonstatutory double patenting rejection is withdrawn. 

Status of Claims
Claims 1 is amended. Claim 14 is canceled. Claims 17-21 are rejoined. Claims 1-13 and 15-21 remain pending for examination, wherein claim 8  is the independent claim and claim 17 is the broadest method claim.

Claim interpretation
The limitation of “disposed iron particles that are disposed on a surface of the cold-rolled low-density steel sheet” of claim 1 is interpreted to mean that the “disposed iron particles” are discrete particles that are disposed on the surface of the steel sheet in forming an iron particle layer that is non-continuous layer. The iron particle layer is composed of discrete particles rather than a continuous layer of iron. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner's amendment, suggested in an interview on February 9, 2022 with Attorney Lei Fang.  Approval for amendments was given on 02/09/2022.

The application has been amended as follows: 
Please amend claims 1-2, 4-5, 7-10, 12, 15, and 17-21 to read as follows:
 
1. (Currently Amended) A cold-rolled low-density steel sheet comprising : disposed iron particles that are disposed on a surface of the cold-rolled low-density steel sheet forming an iron particle layer, wherein the cold-rolled low-density steel sheet contains 3.0% to 7.0% of element Al by mass percentage, and the cold-rolled low-density steel sheet has a density of less than 7500 kg/m3.  
	2. (Currently Amended) The cold-rolled low-density steel sheet according to claim 1, wherein, an inner side of the iron particle layer has an internal oxidized layer adjacent to the iron particle layer, and the internal oxidized layer contains oxides of Al.  
4. (Currently Amended) The cold-rolled low-density steel sheet according to claim 2, wherein, the internal oxidized layer has a thickness of 0.2[[~]]-10 µm.  
5. (Currently Amended) The cold-rolled low-density steel sheet according to claim 2, wherein, the oxides of the internal oxidized layer exist in a grain boundary and inside a grain.  
-5 µm. 
8. (Currently Amended) The cold-rolled low-density steel sheet according to claim 1, wherein, the disposed iron particles have a particle size of 0.1[[~]]-5 µm.  
9. (Currently Amended) The cold-rolled low-density steel sheet according to claim 1, wherein, the disposed iron particles cover 30% or more of the surface area of the steel sheet.
10. (Currently Amended) The cold-rolled low-density steel sheet according to claim 1, wherein, maximum space between adjacent disposed iron particles is no more than 10 times the average particle size of the disposed iron particles.  
12. (Currently Amended) The cold-rolled low-density steel sheet according to claim 11, wherein, a phase ratio of the residual austenite is 6-30%. 
15. (Currently Amended) The cold-rolled low-density steel sheet according to claim 1, wherein, the cold-rolled low-density steel sheet has a mass percentages of chemical elements as follows: C: 0.25[[~]]-0.50%, Mn: 0.25[[~]]-4.0%, Al: 3.0[[~]]-7.0%, and the balance being Fe and [[other]] unavoidable impurities.  
17. (Rejoined - Currently Amended) A method for manufacturing the cold- rolled low-density steel sheet according to claim 1, comprising steps of: (1) smelting and casting; (2) hot rolling; (3) pickling; (4) cold rolling; (5) continuous annealing: heating to a soaking temperature of 750-950 ° C and then holding for 30-600 s, wherein a dew point of an annealing atmosphere is -15 °C [[~]]- 20 °C; then coiling a soaked strip steel after cooling.  
a heating temperature is 1000[[~]]-1250 °C, a holding time is 0.5-3 h and a finishing rolling temperature is 800-900 °C to form a hot rolled plate, and then the hot-rolled plate is coiled at 500[[~]]-750 °C.  
19. (Rejoined - Currently Amended) The method for manufacturing the cold-rolled low-density steel sheet according to claim 17, wherein, a cold rolling reduction in the step (4) is 30[[~]]-90%.  
20. (Rejoined - Currently Amended) The method for manufacturing the cold-rolled low-density steel sheet according to claim 17, wherein, in the step (5), [[the]]an atmosphere of a heating section and a holding section is a mixed gas of N2 and H2, wherein a volume content of H2 is 0.5[[~]]-20%.  
21. (Rejoined - Currently Amended) The method for manufacturing the cold-rolled low-density steel sheet according to claim 17, wherein, in the step (5), a heating rate is 1[[~]]-20 °C/s and a cooling rate after soaking is 1[[~]]-150 °C/s.

REASONS FOR ALLOWANCE
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1-13 and 15-21 are allowed.

The instant claims are directed to a low-density steel sheet with iron particles disposed on the surface of the sheet for improved phosphorability.
The closest pieces of prior art of record are (1) Kim et al. (US-20140363697-A1, hereinafter Kim) and (2) Del Frate et al. (US-20160194739-A1, hereinafter Frate).

Prior art Kim: 
Kim discloses a low-density steel with a composition overlapping that of the instant claims that is manufactured by a manufacturing method overlapping the parameters disclosed in the instant specification.
The instant specification teaches manufacturing a steel strip by continuous annealing of the steel strip by heating to a soaking temperature of 750-900 °C and holding for 30 – 600 s ([0052]), wherein a dew point of annealing atmosphere is -15 °C – 20 °C ([0052]) and the atmosphere is a mixed gas of N2 and H2, and wherein volume content of H2 is 0.5 – 20% ([0065]). 
Kim teaches continuous annealing of the steel strip by heating to a soaking temperature of 750-900 °C and then holding 5 s or more, wherein a dew point of annealing atmosphere is -30 °C – 5 °C and the atmosphere is a mixed gas of N2 and H2, and wherein volume content of H2 is 1-20% ([0021], [0051]-[0068]) which overlaps the method of the instant specification.
However, Kim differs from the instant claims at least in that Kim discloses forming an iron-plated layer prior to oxidation and reduction, which results in a continuous reduced iron layer which is distinct from the instantly claimed limitation of wherein “disposed iron particles 

Prior art Frate: 
	Frate discloses a low-density steel with a steel composition alloy F: Fe-0.2C-4Mn-6.2Al-<0.050Si-<0.010Cr-0.0031S-0.02P-<0.010Ti-<0.010V-<0.010Nb ([0141]; table 1; alloy F) which meets that of the instant claims. 
Frate discloses a manufacturing method overlapping the parameters disclosed in the instant specification.
The instant specification teaches a method for manufacturing the cold-rolled low-density steel sheet, comprising the steps of: casting; hot rolling; pickling; cold rolling; continuous annealing: heating to a soaking temperature of 750-950° C and then holding 30-600 s, wherein dew point of annealing atmosphere is −15° C~20° C; and then coiling the soaked strip steel after cooling ([0047]-[0052]).
Frate teaches that the cold rolled steel sheet can be manufactured by any adequate method and it is preferred that such method be compatible with usual continuous annealing lines ([0045]). Frate teaches that the method can contain the steps of: casting, casting, hot rolling, pickling, cold rolling; continuous annealing; coiling; and cooling ([0046]-[0067]). Frate further teaches that  the annealing temperature ranges from Tmin= 721-36C-20Mn+37Al+2Si to Tmax=690+145C-6.7Mn+46A1+9Si for 30 to 700s and during soaking a dew point below the critical dew point for iron oxidation typically below -10°C ([0121]-[0124]). 

As a whole, with overlapping method steps and difference in the structure of the iron surface layer instantly claimed with that of Kim and Frate; when all of the evidence is considered, the evidence of obviousness is outweighed by the evidence of nonobviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734